DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the protruding cover” in line 4 and there is insufficient antecedent basis for this limitation in the claim. For the purpose of examination “the protruding cover” is assume to refer to “the protruding edge.” Clarification is respectfully requested.
Claim 1 recites the limitation “the flange of the container” in line 8 and there is insufficient antecedent basis for this limitation in the claim. For the purpose of examination “the flange of the container” is assumed to be a flange of the can. Clarification is respectfully requested.
Claim 1 recites the limitation “the edge of the can” in line 9 and there is insufficient antecedent basis for this limitation in the claim. For the purpose of examination “the edge of the can” is assumed to be an edge of the can. Clarification is respectfully requested.
Claim 1 recites the limitation “the beverage can” in line 14 and there is insufficient antecedent basis for this limitation in the claim. For the purpose of examination “the beverage can” is assumed to be referring back to the beverage cans of line 1. Clarification is respectfully requested
Claim 13 recites the limitation “the attachment structures” in line 2 and there is insufficient antecedent basis for this limitation in the claim. Clarification is respectfully requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chapin (US 2015/0197366).

1: Chapin teaches a cover (cover 300 capable of shrouding the top of unclaimed beverage cans) to shroud beverage cans, wherein the cover comprises: 
a body (see body in Figure 8-1 below, comprising 312 and bent portions below 312), the body defines a hollow interior (see hollow interior in Figure 8-2 below) and a top surface (see top surface in Figure 8-2, generally shown as the surface of 312) covering the hollow interior of the body (see Figure 8-2 below), 

a grip (grip shown in Figure 8-2) joined to the outer wall of the cover extending downwards (see the grip extending downwards in Figure 8-2), being the grip configured to be grabbed and lifted by a user (the grip is capable of being grabbed and lifted by a user), wherein the hollow interior comprises a can opener system (see can opener system shown in Figure 8-2 and in Figure 7 element 316 which is capable of removing the cover to permit the can to be opened) which runs along the inner wall (see system connected to the inner wall in Figure 8-2) and capable of forming a gap (see gap in Figure 8-2, at the bend portion of 312) between said can opener system and an unclaimed inner surface capable of lodging an unclaimed traction tab of the unclaimed beverage can.


    PNG
    media_image1.png
    565
    720
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    436
    765
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapin (US 2015/0197366) in view of Cerrone (US 4,869,389).

11-12: Chapin teaches the claimed invention as discussed above for Claim 1 except that the cover body is preferably made of a polymeric material sufficiently flexible to articulate and hold the top part of the beverage can and the material could be polyethylene, polystyrene, polyvinyl chloride, polycarbonate propylene, polyester and the like.
Cerrone teaches that a cover (10) is capable of being made with polyethylene, as the material of choice.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chapin such that the material of choice for cover 

Allowable Subject Matter
Claims 2-10 and 13-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. However, pending the official response to the above noted issues, the amendment/clarifications would require further search/considerations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428.  The examiner can normally be reached on Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/King M Chu/Primary Examiner, Art Unit 3735